Shulman, Chief Judge.
Appellant was tried before a jury and convicted of attempted child molestation. OCGA §§ 16-4-1; 16-6-4 (a) (Code Ann. §§ 26-1001; 26-2019). The only enumeration of error relates to the sufficiency of the evidence. A review of the trial transcript reveals ample evidence from which any rational trier of fact could find appellant guilty beyond a reasonable doubt of the offense charged. Jackson v. *824Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560). Consequently, the enumeration is without merit.
Decided March 17, 1983.
Robert K. Ballew, for appellant.
Rafe Banks III, District Attorney, Wallace W. Rogers, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.

McMurray, P. J., and Birdsong, J., concur.